Citation Nr: 9900018	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  97-17 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for prostate cancer 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gail R. Gleeson, Associate Counsel



INTRODUCTION

The veteran has active service from November 1970 to March 
1977, in addition to 13 years prior active service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for prostate cancer.


CONTENTIONS OF APPELLANT ON APPEAL

On appeal, the veteran contends that the RO improperly denied 
the claimed benefit.  The veteran maintains that he is 
currently disabled by prostate cancer secondary to Agent 
Orange exposure during his active duty in Vietnam.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met his 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
service connection for prostate cancer secondary to Agent 
Orange exposure is well grounded.


FINDING OF FACT

There is no competent medical evidence that the veteran has 
at any time been diagnosed as having prostate cancer.

CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
prostate cancer secondary to Agent Orange exposure is not 
well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1998); 
38 C.F.R. § 3.303 (1998).  The threshold question for the 
Board is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and nexus between the current 
disability and the in-service injury.  Id. at 1467-68.  
Medical evidence is required to provide the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In addition, the law provides that certain diseases 
associated with exposure to herbicide agents, including Agent 
Orange, may be presumed to have been incurred in service 
provided they become manifest to a compensable degree within 
the required time following service.  38 C.F.R. 
§ 3.307(a)(6).  Diseases subject to this presumption of 
service connection include prostate cancer.  38 C.F.R. 
§ 3.309(e).

There is no competent medical evidence showing that the 
veteran currently has prostate cancer.  In July 1992, the 
veteran underwent surgery to remove a cancerous bladder 
tumor.  At the same time, a transurethral resection of the 
prostate was performed.  A benign glandular hyperplasia of 
the prostate was noted, but there was no diagnosis of 
carcinoma of the prostate.  The pathology report contains the 
comment that because no basement membrane of the prostate was 
presented for analysis, the amount of invasion, if any, could 
not be evaluated and that, therefore, any future lesions 
should be biopsied.

The veteran contends that because he was diagnosed with 
bladder cancer and that the prostate was also enlarged, he is 
entitled to service connection for prostate cancer secondary 
to Agent Orange exposure.  (The veterans claim for bladder 
cancer was previously denied by the VA as not service 
connected and was never appealed.)  The veteran is correct 
that prostate cancer is a disease for which service 
incurrence may be presumed if the disease arises to a 
compensable degree during the applicable period after 
service.  See 38 C.F.R. § 3.309(e).  However, the veteran 
must still show through competent medical evidence that he 
currently has the claimed disability.  The veterans own 
supposition that he may have prostate cancer because he was 
diagnosed with bladder cancer in July 1992 does not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  
Inasmuch as there has been no medical diagnosis of prostate 
cancer, the veteran fails to establish a well-grounded claim.  
The Board acknowledges the veterans argument that the 
pathology report indicates that a complete analysis of the 
prostate was not performed due to the absence of a basement 
membrane section.  This omission, however, does not alter the 
reports conclusion that the biopsied section of the prostate 
was benign.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veterans 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.


ORDER

Service connection for prostate cancer secondary to Agent 
Orange exposure is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
